Citation Nr: 1521596	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966, to include service in Thailand.  He died in January 2006.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In an April 2007 rating decision VA denied entitlement to service connection for the cause of the Veteran's death.  In the absence of a timely perfected appeal that decision is final.  38 U.S.C.A. § 7105 (West 2014).  Since the April 2007 rating decision, the appellant has attempted to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  The RO reopened the appellant's claim, but continued to deny entitlement to service connection for the cause of the Veteran's death.  

This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

Upon review of this case, it would appear that, during the course of the current appeal, the appellant has been represented by the Missouri Veterans Commission.  Unfortunately, the record shows that the appellant's accredited representative has yet to be furnished various documents relevant to the appellant's current appeal, including a September 2013 statement of the case.  Nor has the Missouri Veterans Commission been given the opportunity to present evidence and/or argument in support of the appellant's claim, to include a VA Form 646 (Statement of Accredited Representative in Appealed Case) or Informal Hearing Presentation.  Under the circumstances, the appellant's case must be remanded in order to provider her accredited representative that opportunity.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following action:

The Veteran's entire claims folder, to include his Virtual VA and Veterans Benefits Management System electronic records, should be furnished to the appellant's accredited representative, the Missouri Veterans Commission.  Following a review of all pertinent evidence of record, including the aforementioned August 2011 and July 2012 rating decisions, and the September 2013 statement of the case, the appellant's accredited representative should provide a completed VA Form 646 and/or Informal Hearing Presentation in support of the appellant's claim for service connection for the cause of the Veteran's, death.  All such information, once obtained, should be made a part of the Veteran's claims folder.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



